DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor for measuring the monitored property of the cable or wire directly on the return member (as the sensor 34 is not on the return member 10 and the space between the return member 10 and the sensor 10 would not be measuring the property of the wire when it is on the return member) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no description or drawing showing the sensor directly on the return member. Figure 3 shows the sensor 34 spaced from the return member 10. Furthermore, as the sensor 34 is spaced from the return member 10, the measurement it takes would not give the value of the wire that is on the return member as it would change as it travels from the return member 10 to the location of the sensor 34.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the limitation, “directly on said return member”, in line 3 renders the claim vague and indefinite, because it is unclear what the limitation is modifying. Is the sensor directly on the return member? Is the measured monitored property directly on the return member? Is the wire or cable directly on the return member? As advanced above in the drawing objection and 112(a)/first paragraph rejection the specification and drawings do not disclose or show any of these possible interpretations. Therefore, further explanation and/or correction is required.

All claims should be revised carefully to correct all other deficiencies similar to the ones noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1, 3-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barea (WO-2013098631) in view of Pestalozzi (US-3502828). Regarding Claims 1, 3 and 7, Barea discloses a method for feeding a metal cable twisted and braided into a plurality of braids or a flat wire (intended use, the device of Barea is capable of feeding any wire, see page 1, lines 4-7) from a spool (see page 8, lines 1-4) to an operating machine 100 which processes it, said feeding comprising unwinding the cable or wire from the spool, measuring at least one monitored property of the cable or wire from among its tension (via sensor 25), velocity and quantity delivered, sending information related to the feed velocity of the wire or cable to the operating machine via a communication bus (see page 9, lines 22-27), any adjustment of the property and feeding of the cable or wire to the operating machine with the aforesaid property being held constant (via control unit 18, see Abstract lines 5-12) (Figures 1-2), but Barea does not expressly disclose the cable or wire being unwound in a controlled way in a direction at right angles to the axis of the spool, wherein the controlled unwinding takes place by passing the cable leaving the spool over a return member located at a short distance from such spool and associated with a support member for the spool, this controlled unwinding preventing the cable from changing its structure through loosening or stretching or preventing said wire from suffering twisting before its property is measured, said cable or said wire maintaining its own structure from spool to the operating machine; driving the spool by its own electric motor associated with said supporting member, said driving being obtained at a velocity such as to maintain unwinding of the cable or wire at right angles to the axis of the spool; the at least one monitored property of the cable or wire is monitored by a tension and/or velocity sensor member close to the spool.
However, Pestalozzi teaches a method for feeding a metal cable 20 twisted and braided into a plurality of braids (see Column 1, Lines 11-14) or a flat wire from a spool to an operating machine 70,24 which processes it, said feeding comprising unwinding the cable or wire from the spool 22, measuring at least one monitored property of the cable or wire from among its tension, velocity and quantity 

Regarding Claim 4, Barea discloses the cable or wire unwinds from the spool with the controlled property being held constant during said unwinding (via control unit 18, see Abstract, Lines 5-12) (Figures 1-2).



Regarding Claim 6, Barea discloses the at least one monitored property of the cable or wire is monitored by a tensioning member 25 located between said spool and the operating machine 100 (Figures 1-2).

Regarding Claim 8-10 and 12, Barea discloses a system for feeding a twisted braided metal cable or a flat wire (intended use, the device of Barea is capable of feeding any wire, see page 1, lines 4-7) to an operating machine 100 which processes it, said system implementing the method according to claim 1 and comprising a spool (see page 8, lines 1-4) for such cable or wire, means 25 to measure at least one monitored property of the cable or wire from among its tension, its feed velocity or quantity of wire delivered, means 18 to provide monitoring of any measured property and for feeding said cable or wire to said machine holding said at least one property at a constant value (via control unit 18, see Abstract lines 5-12) (Figures 1-2), but Barea does not expressly disclose the cable or wire detaching itself at right angles from such spool or support with reference to a longitudinal axis of said spool, wherein a return member for the cable or wire is provided close to the spool which controls detachment of the wire from such spool at right angles, said return member being associated with the supporting member for said spool, 5Response to 09-20-2021 Office ActionApplication No. 16/633,606 Client Docket No. G74043 ER.so Attorney Docket No.: 072924-000941 said cable or wire having the braided structure or flat conformation which remains unchanged at least from such time as its property is measured as far as the operating machine; the metal cable or the flat wire has an unchanged structure from the spool from which it is unwound, to the operating machine; said spool is driven by its own electric motor associated with the supporting member for the 
However, Pestalozzi teaches a system for feeding a twisted braided metal cable 20 (see Column 1, Lines 11-14) or a flat wire to an operating machine 70,24 which processes it, said system implementing the method according to claim 1 and comprising a spool 22 for such cable or wire, means 48 to measure at least one monitored property of the cable or wire from among its tension (see Column 6, Line 46 – Column 7, Line 40 describing measuring, maintaining, and controlling via motor torque, the tension constant), its feed velocity or quantity of wire delivered, means 48 to provide monitoring of any measured property and for feeding said cable or wire to said machine holding said at least one property at a constant value (see Column 6, Line 46 – Column 7, Line 40 describing measuring, maintaining, and controlling, via motor torque, the tension constant), the cable or wire detaching itself at right angles (see Figure 2) from such spool 22 or support 44 with reference to a longitudinal axis of said spool (at center of 22), wherein a return member 53,56 for the cable or wire is provided close to the spool which controls detachment of the wire from such spool at right angles, said return member being associated with the supporting member for said spool, said cable or wire having the braided structure or flat conformation which remains unchanged at least from such time as its property is measured as far as the operating machine (inherent result of maintaining the tension constant would prevent damage and changes to the material structure); the metal cable or the flat wire has an unchanged structure from the spool from which it is unwound, to the operating machine (inherent result of maintaining the tension constant would prevent damage and changes to the material structure); said spool is driven by its own electric motor associated with the supporting member for the return member, said spool 22 being driven in rotation about its own longitudinal axis by such electric motor 40 at a constant velocity; the means 48 for measuring the monitored property is a tension sensor member close to the spool (see 

Regarding Claim 11, Barea discloses the means for measuring the monitored property are a feed device 1 for the cable or wire to the operating machine, said feed device applying a braking torque to the electric motor rotating said spool (inherent operation of the device of Barea in view of Pestalozzi) (Figures 1-2).

Regarding Claim 14, Barea discloses the communication bus connects such feed device to the operating machine so that information relating to the feed velocity of the wire or cable to that machine can be used to maintain said cable or wire at a desired tension upstream of the feed device itself (see page 9, lines 22-27) (Figures 1-2).

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barea (WO-2013098631) in view of Pestalozzi (US-3502828) as applied to claims 1, 3-12, and 14 above, and further in view of Stewart et al. (US-20180002133). Regarding Claims 2 and 13, Barea in view of Pestalozzi does not expressly disclose a sensor for measuring the monitored property of the cable or wire directly on the return member; or the return member comprises a tension sensor. 
However, Stewart et al. teaches a method and system for feeding strand material wherein the strand material being unwound in a controlled way in a direction at right angles to the axis (defined by .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barea (WO-2013098631) in view of Pestalozzi (US-3502828) as applied to claims 1, 3-12, and 14 above, and further in view of Barea (US-20150274482, referred to hereinafter as Barea’482). Regarding Claim 15, Barea discloses a feed device 1 (Figures 1-2), but Barea in view of Pestalozzi does not expressly disclose a second feed/tensioner device operating synchronously with the first feed device.
However, Barea’482 discloses a feed device 4, further comprising a second feed/tensioner device 5 operating synchronously with the first feed device (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second feed device as taught by Barea’482 to ensure constant tension along the entire length of the path the wire passes from the spool to the operating machine, particularly, in the case where there is a long distance between the two in which the cable or wire could lose tension.

Response to Arguments
With regards to Applicant’s arguments starting on page 8, line 12 to page 9, line 16, Applicant argues the replacement drawings, claim amendments, and specification amendments overcome the 

With respect to Applicant’s arguments starting on page 9, line 17 to page 9, line 21, Applicant argues the Specification amendments overcome the Specification objection. Applicant’s arguments are persuasive.

With respect to Applicant’s arguments starting on page 9, line 22 to page 10, line 8, Applicant argues the Claim amendments overcome the 112 rejections. Applicant’s arguments are persuasive.

With respect to Applicant’s arguments starting on page 10, line 9 to page 13, line 24, Applicant argues Pestalozzi, alone or in combination with the other applied references, does not disclose or teach sending information related to the feed velocity of the wire or cable to the operating machine via a communication bus. Applicant’s arguments are persuasive but moot due to the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619